Henley, J. —
This was an action brought by the appellee against appellants upon two promissory notes. The cause was tried by the court without the intervention of a jury. At the request of the parties to the action, the court found the facts specially and stated its conclusions of law thereon and rendered judgment in favor of the appellee, plaintiff below. Appellant excepted to the conclusions of law upon the facts found, and assigned as error that the court erred in its conclusions of law on the special finding of facts. The appellant by this assignment, admits the correctness of the facts as found.
The court found, in substance, that appellee en*561tered into an oral agreement with Hurst & Company that he would donate to said Hurst & Company out of his farm, one hundred and twenty-five lots, if Hurst & Company would locate a certain glass factory near the town of Frankton, Madison county, Indiana; that the citizens of Frankton drafted and circulated a number of “subscriptions” amongst the citizens of said town, for the purpose of having them subscribe for, and purchase the lots so donated by appellee; that appellants signed for five lots at the sum and price of $625.00; that in connection with his other business, appellee is' engaged in the banking business in said town of Frankton, under the firm name of C. Quick & Company, and stated to the parties who were canvasing for the sale of said lots that they could say to subscribers that if they were not able to make the payments when due as provided in the contract, and would make good notes, he would take the notes and advance the money; that the notes herein sued upon represent money borrowed of C. Quick & Company, under the said agreement, and that the said money was by said Quick & Company immediately passed to the credit of Hurst & Company, and was by said Hurst & Company checked out of said bank; that appellee held, and still holds, the legal title to the real estate which was to be plotted into lots, and has never conveyed the same to defendants, and has never offered to do so and “ that all the parties hereto had notice and knowledge of all the facts at the time each of said facts occurred, and had had knowledge all the time.”
The agreement to which appellant subscribed is a part of the finding of facts.
It is plain to be seen that the lower court took the view that the notes sued upon were not given for the purchase price of real estate, but were for money b'or-*562rowed, and hence had no direct connection with the donation of the lots by appellee, or their sale for any purpose; the finding of the court clearly shows this, and the statement of the law thereon by the court is correct. There is no error in the record as presented by the assignment of errors. Judgment affirmed.